UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-33300 ALL AMERICAN PET COMPANY, INC. (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation or organization) 9601 Wilshire Blvd., Suite M200 Beverly Hills, California (Address of principal executive offices) (310) 424-1600 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares of outstanding of each of the Registrant’s classes of common equity, as of the last practicable date: As of November 15, 2010, the Registrant had outstanding 207,410,114 shares of Common Stock, no shares of Preferred Stock, and warrants exercisable for 10,237,031 shares of Common Stock. ALL AMERICAN PET COMPANY, INC. FOR THE NINE MONTHS ENDED September 30, 2010 Index to Report on Form 10-Q Page PART I FINANCIAL INFORMATION 1 Item 1. Consolidated Financial Statements (unaudited) 1 Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 (audited) 1 Consolidated Statements of Operations for the three months and nine months ended September 30, 2010 and September 30, 2009. 2 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and September 30, 2009. 3 Notes to Financial Statements 4 Item 2. Managements’ Discussion and Analysis of Financial Condition and Results of Operations 18 Overview 18 Results of Operations 23 Liquidity and Capital Resources 24 Critical Accounting Policies/Estimates 26 Off-Balance Sheet Arrangements 28 Forward Looking Statements 28 Item 3 Quantitative and Qualitative Disclosures about Market Risks 28 Item 4 Controls and Procedures 29 PART II Other Information 30 Item 1 Legal Proceedings 30 Item 1a Changes in Risk Factors 30 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3 Defaults Upon Senior Securities 30 Item 4 Submission of Maters to a Vote of Security Holders 30 Item 5 Other Information 30 Item 6 Exhibits 31 Signatures 31 Certifications PART I – FINANCIAL INFORMATION Item 1. Financial Statements. ALL AMERICAN PET COMPANY, INC. CONSOLIDATED BALANCE SHEETS September 30, 2010 December 31, 2009 (unaudited) (audited) RESTATED ASSETS Current assets: Cash $ $ Prepaid expenses Inventory Total current assets Machinery and equipment , net Other assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accounts payable due to related party - Current portion contest prize Current portion of settlement payable - Share guarantee liability - Accrued officers salaries - Accrued payroll taxes Notes payable – others Note payable - related parties - Accrued interest Total current liabilities Long-term liabilities: Net present value contest prize obligation Settlement payable - Total long-term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES Stockholders' deficit Common shares, $0.001 par value, authorized 250,000,000 issued and outstanding September 30, 2010 (207,410,114) and December 31, 2009 (95,551,930) Additional paid-in capital Common stock subscription receivable - ) Common stock receivable ) - Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES & STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 ALL AMERICAN PET COMPANY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) FOR THE THREE MONTHS ENDED FOR THE NINE MONTHS ENDED September 30, 2010 September 30, 2009 September 30, 2010 September 30, 2009 RESTATED RESTATED REVENUE $
